

115 HR 4786 IH: Protecting Communities from Lost or Stolen Law Enforcement Weapons Act of 2017
U.S. House of Representatives
2018-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4786IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2018Mr. Meeks (for himself, Mr. Cicilline, Mr. Grijalva, Ms. Schakowsky, Mr. DeSaulnier, Ms. Jackson Lee, Mr. Gutiérrez, Mrs. Watson Coleman, Mr. Himes, Mr. Ellison, Ms. Clarke of New York, Mr. Quigley, Mr. Suozzi, Ms. Velázquez, Mr. Evans, Ms. Norton, Ms. Jayapal, Mr. Blumenauer, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require State and local law enforcement agencies to promptly report the loss or theft of any
			 firearm to the National Tracing Center, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Communities from Lost or Stolen Law Enforcement Weapons Act of 2017. 2.Requirement to report loss or theft of firearmA law described in this section is a law of a State that requires a State or local law enforcement officer, if that State or local law enforcement officer carries a firearm in the performance of or otherwise has custody of a firearm in the course of his or her duties, and that State or local law enforcement officer determines that such firearm has been lost or stolen, to report the loss or theft immediately to that officer’s supervising officer, and requires the State or local law enforcement agency that employs the officer to report such loss or theft, not later than 48 hours after the report of the officer, to the National Tracing Center of the Bureau of Alcohol, Tobacco, and Firearms of the Department of Justice.
 3.Priority for COPS GrantsSection 1701(c) of the Omnibus Crime Control and Safe Streets Act of 1968 is amended— (1)in paragraph (2)(C), by striking or at the end;
 (2)in paragraph (3)(B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
				
 (4)from an applicant in a State that has in effect a law that is described in section 2 of the Protecting Communities from Lost or Stolen Law Enforcement Weapons Act of 2017.. 
			